Case 1:17-mc-00151-LPS Document 150 Filed 12/09/19 Page 1 of 4 PageID #: 5062


                                     Abrams & Bayliss llp
                                    20 Montchanin Road, Suite 200
                                        Wilmington, DE 19807
                                         Main: 302-778-1000
      A. THOMPSON BAYLISS                Fax: 302-778-1001                      DIRECT DIAL NUMBER
                                                                                   302-778-1033
                                                                            BAYLISS@ABRAMSBAYLISS.COM




                                            December 9, 2019

BY FILE & SERVEXPRESS AND HAND DELIVERY

The Honorable Leonard P. Stark
United States District Court
District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, Delaware 19801-3555

                 Re:        Crystallex International Corp. v. Bolivarian Republic of Venezuela, C.A.
                            No. 17-mc-00151-LPS; Saint-Gobain Performance Plastics Europe v.
                            Bolivarian Republic of Venezuela et al., C.A. No. 18-cv-01963-LPS; OI
                            European Group B.V. v. Bolivarian Republic of Venezuela, C.A. No. 19-
                            mc-00290-LPS

Dear Chief Judge Stark:

        The Bolivarian Republic of Venezuela (the “Republic”) and Petróleos de Venezuela, S.A.

(“PDVSA”) respectfully submit this letter to bring to the Court’s attention two Venezuela

sanctions FAQs published today by the Department of the Treasury’s Office of Foreign Assets

Control (“OFAC”) that bear directly on matters pending before the Court.1 A copy of new FAQs

808 and 809 is attached.2 Together, these FAQs make clear that (i) no party that holds a writ of



                 1
                 Publication of Venezuela-related Frequently Asked Questions (12/9/19),
https://www.treasury.gov/resource-center/sanctions/OFAC-
Enforcement/Pages/20191209_44.aspx.
               2
                 Available at https://www.treasury.gov/resource-
center/faqs/Sanctions/Pages/faq_other.aspx#808 and https://www.treasury.gov/resource-
center/faqs/Sanctions/Pages/faq_other.aspx#809.

{A&B-00638413}
Case 1:17-mc-00151-LPS Document 150 Filed 12/09/19 Page 2 of 4 PageID #: 5063


The Honorable Leonard P. Stark
December 9, 2019
Page 2


attachment on shares of any Government of Venezuela entity that is blocked pursuant to the

Venezuela Sanctions Regulations may conduct, or take steps in furtherance of, any contingent

auction or sale without first obtaining a specific license from OFAC, and (ii) a specific license

from OFAC is required for any measure to enforce a judgment through garnishment, including

attachment, of blocked property. As the Court is aware, PDVSA and PDV Holding, Inc.

(“PDVH”) are blocked entities and the shares of PDVH that PDVSA owns are blocked property.

                 In particular, FAQ 809 provides:

                 809. I hold a writ of attachment on shares of a Government of
                 Venezuela entity whose property and interests in property are
                 blocked pursuant to the Venezuela Sanctions Regulations. Am I
                 authorized to prepare for and hold an auction or other sale of
                 the shares, contingent upon the winning bidder obtaining a
                 license from OFAC?

                 No. Parties who have attached shares of an entity whose property
                 and interests in property are blocked pursuant to the Venezuela
                 Sanctions Regulations (31 C.F.R. Part 591) must obtain a specific
                 license from OFAC prior to conducting an auction or other sale,
                 including a contingent auction or other sale, or taking other concrete
                 steps in furtherance of an auction or sale. More generally, OFAC
                 urges caution in proceeding with any step in furtherance of measures
                 which might alter or affect blocked property or interests in blocked
                 property. OFAC would consider license applications seeking to
                 authorize such activities on a case-by-case basis. For additional
                 information, see 31 C.F.R. §§ 591.309, 591.310, 591.407 and
                 591.506. [12-09-2019] (Emphasis added.)

        With this FAQ, OFAC has made clear beyond doubt, and contrary to Crystallex’s position,

that a specific license is required before any concrete steps in furtherance of a contingent auction

or other sale of PDVH shares can be taken. Crystallex has not obtained any such license to proceed

towards such a contingent sale.




{A&B-00638413}
Case 1:17-mc-00151-LPS Document 150 Filed 12/09/19 Page 3 of 4 PageID #: 5064


The Honorable Leonard P. Stark
December 9, 2019
Page 3


                 In addition, FAQ 808 provides:

                 808. Do I need a specific license from OFAC to file a suit in U.S.
                 court against a person designated or blocked pursuant to
                 Venezuela-related sanctions? Does a U.S. court, or its personnel,
                 need a specific license from OFAC to hear such a case?

                 No. A specific license from OFAC is not ordinarily required to
                 initiate or continue U.S. legal proceedings against a person
                 designated or blocked pursuant to OFAC’s Venezuela sanctions
                 program, or for a U.S. court, or its personnel, to hear such a case.
                 However, a specific license from OFAC is required for the entry into
                 a settlement agreement or the enforcement of any lien, judgment, or
                 other order through execution, garnishment, or other judicial process
                 purporting to transfer or otherwise alter or affect property or
                 interests in property blocked pursuant to the Venezuela Sanctions
                 Regulations (31 C.F.R. Part 591). This includes the purported
                 creation or perfection of any legal or equitable interests (including
                 contingent or inchoate interests) in blocked property. While
                 terminology may vary in different jurisdictions and proceedings, a
                 specific license from OFAC would be required for measures such
                 as:

                    •   Taking Possession (Actual or Constructive)
                    •   Seizing
                    •   Levying Upon
                    •   Attaching
                    •   Encumbering
                    •   Pledging
                    •   Conveying
                    •   Selling (Final or Contingent)
                    •   Freezing
                    •   Assuming or Maintaining Custody
                    •   Sequestering

                 For additional information, see 31 C.F.R. §§ 591.309, 591.310,
                 591.407 and 591.506. [12-09-2019] (Emphasis added.)

        FAQ 808 makes clear that, although no license is required to initiate or continue U.S.

proceedings against a person blocked pursuant to the Venezuelan Sanctions Regulations, the

Regulations’ prohibition on “enforcement of any . . . judgment . . . through execution, garnishment,


{A&B-00638413}
Case 1:17-mc-00151-LPS Document 150 Filed 12/09/19 Page 4 of 4 PageID #: 5065


The Honorable Leonard P. Stark
December 9, 2019
Page 4


or other judicial process purporting to transfer or otherwise alter or affect [blocked] property or

interests in [blocked] property” expressly includes attachment. Neither OI European Group B.V.,

nor any other plaintiff seeking attachment of PDVH shares, has shown that it has obtained such a

license.

        As a consequence, Crystallex’s application to move towards a contingent sale of PDVH

shares, and OIEG’s motion to attach PDVH shares, should be denied, or the cases stayed, until

those parties obtain a specific license from OFAC to proceed. If the Court is not inclined to dismiss

the Saint-Gobain case for lack of personal jurisdiction and improper venue, that case should also

be stayed until Saint-Gobain obtains a specific license from OFAC.

                                                              Respectfully Submitted,

                                                              /s/ A. Thompson Bayliss
                                                              A. Thompson Bayliss (#4379)
                                                              Counsel for the Bolivarian Republic
                                                              of Venezuela


                                                              /s/ Samuel T. Hirzel
                                                              Samuel T. Hirzel (#4415)
                                                              Counsel for the Petróleos de
                                                              Venezuela, S.A.


                                                              /s/ Scott R. Haiber
                                                              Scott R. Haiber (#2995)
                                                              Counsel for the Petróleos de
                                                              Venezuela, S.A.

ATB/scc
Attachment
 cc:   All Counsel of Record (via email)




{A&B-00638413}
